       Case 1:20-cv-01930-JPW Document 3-1 Filed 10/20/20 Page 1 of 13




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MORGAN EARNEST, a minor, by    :
and through her mother, LINDA  :
KOHLER,                        :
                               :
               Plaintiff,      :
                               :
     v.                        :             No. 1:20-cv-1930
                               :
MIFFLIN COUNTY SCHOOL          :
DISTRICT,                      :
                               :
               Defendant.      :
                               :
______________________________ :

  BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR TEMPORARY
     RESTRAINING ORDER AND PRELIMINARY INJUNCTION

      Plaintiff Morgan Earnest, a minor, by and through her mother, Linda Kohler,

by and through the undersigned counsel, respectfully submit this Brief in Support

of Plaintiffs’ Motion for Temporary Restraining Order and Preliminary Injunction,

stating in support thereof as follows:

      I.     INTRODUCTION

      In the American public school system, “students do not ‘shed their

constitutional rights to freedom of speech or expression at the schoolhouse gate.’”

Morse v. Frederick, 551 U.S. 393, 396-97 (2007) (quoting Tinker v. Des Moines

Indep. Sch. Dist., 393 U.S. 503, 506 (1969)). To “justify prohibition of a particular

expression of opinion,” school officials must demonstrate that “the forbidden
       Case 1:20-cv-01930-JPW Document 3-1 Filed 10/20/20 Page 2 of 13




conduct would materially and substantially interfere with the requirements of

appropriate discipline in the operation of the school.” Tinker, 393 U.S. at 506.

      This lawsuit challenges a patently unlawful, blanket prohibition against all

clothing that expresses political speech in Defendant Mifflin County School

District (“District”). The District is a public school district with administrative

offices in Lewistown, Pennsylvania, which, on October 1, 2020, distributed the

following message to its students’ families:

              Dear Parents/Guardians:

              This information is going to be shared with students and
              staff today.

              Starting Monday October 5, 2020, no masks, articles of
              clothing or other items may be worn or otherwise brought
              to Mifflin County School District property, which contain
              political speech or symbolize a particular political
              viewpoint, including but not limited to confederate flags
              and swastikas, as well as BLM logos or phrases associated
              with that movement.

              This action is being taken due to complaints that have
              been received about such items and how those items have
              disrupted the education of students within the Mifflin
              County School District.

              Thanks for your attention on this matter.

              MCASD Administration

Compl. ¶ 5.




                                          2
       Case 1:20-cv-01930-JPW Document 3-1 Filed 10/20/20 Page 3 of 13




      Plaintiff Morgan Earnest is a tenth-grade student at Mifflin County High

School, a high school within the District. Id. ¶ 7. Ms. Earnest is a supporter of

President Donald Trump. Id. ¶ 8. When school reopened on October 12, 2020, Ms.

Earnest decided to show her support for President Trump by wearing to school a

mask and t-shirt supporting President Trump’s reelection campaign. Id. ¶ 9. Ms.

Earnest wore the President Trump reelection mask to school every day that she

attended school between the start of this academic year and October 12, 2020. Id.

¶ 10. Ms. Earnest wore the President Trump reelection t-shirt to school on two

prior occasions. Id. ¶ 11. Ms. Earnest’s wearing of the mask and t-shirt on prior

occasions caused no disruptions, and nobody from the District expressed any

concerns on those occasions. Id. ¶ 12. The mask states, in full, “Women for

Trump.” Id. ¶ 13. The t-shirt states, on the front, “Trump 2020 Keep America

Great,” and, on the back, “Trump the Sequel Make Liberals Cry Again.” Id. ¶ 14.

      At approximately 9:00 a.m. on October 12, 2020, Ms. Earnest was sent to

her school’s administrative office and given the ultimatum of either turning her

shirt and mask inside-out or going home for the rest of the school day. Id. ¶ 15.

The sole stated reason for requiring Ms. Earnest to take such actions was the

District’s new policy prohibiting clothing expressing political beliefs. Id. ¶ 16. Ms.

Earnest chose not to alter her clothing, so she was suspended and told that she

would again be suspended if she ever wore the mask or t-shirt again. Id. ¶¶ 18, 19.


                                          3
       Case 1:20-cv-01930-JPW Document 3-1 Filed 10/20/20 Page 4 of 13




      Ms. Earnest’s mask and t-shirt did not disrupt the District’s activities. Id.

¶ 17. Indeed, as set forth above, she was sent home at the beginning of the school

day. Id. ¶ 15. As also set forth above, Ms. Earnest had worn both the mask and t-

shirt on multiple, prior occasions, without incident. Id. ¶¶ 10, 11.

      For the reasons set forth below, the District’s actions to both send Ms.

Earnest home for wearing the President Trump reelection mask and shirt, as well

as to prohibit her from wearing the mask and shirt again, wantonly violate Ms.

Earnest’s First Amendment right to free speech. The District may well have a fear

that a simple article of clothing may disrupt the school day. But “our Constitution

says we must take this risk; and our history says that it is this sort of hazardous

freedom—this kind of openness—that is the basis of our national strength and of

the independence and vigor of Americans who grow up and live in this relatively

permissive, often disputatious, society.” Tinker, 393 U.S. at 508 (citing Terminiello

v. Chicago, 337 U.S. 1 (1949)). The District should be enjoined from enforcing its

blatantly unlawful policy pending the outcome of this case.

      II.    PROCEDURAL HISTORY

      This matter is in its nascent stages. Concurrently with the filing of this

Motion, Ms. Earnest is filing her Complaint.




                                           4
        Case 1:20-cv-01930-JPW Document 3-1 Filed 10/20/20 Page 5 of 13




       III.     STATEMENT OF FACTS

       Ms. Earnest incorporates the facts set forth in the introduction as the relevant

facts at bar.

       IV.      QUESTION PRESENTED

       Whether a public school district policy banning all clothing containing any

expression of political speech violates the First Amendment to the U.S.

Constitution.

       Suggested answer: Yes.

       V.       LEGAL ARGUMENT

       Federal Rule of Civil Procedure 65 authorizes this Court to grant temporary

restraining orders to prohibit unlawful conduct. When granting a temporary

restraining order under Rule 65, this Court weighs four factors:

                (1) whether the movant has a reasonable probability of
                success on the merits; (2) whether the movant will be
                irreparably harmed by denying the injunction; (3)
                whether there will be greater harm to the nonmoving
                party if the injunction is granted; and (4) whether
                granting the injunction is in the public interest.

B.H. ex rel. Hawk v. Easton Area Sch. Dist., 725 F.3d 293, 302 (3d Cir. 2013) (en

banc) (citing Sypniewski v. Warren Hills Reg’l Bd. of Educ., 307 F.3d 243, 252

n.10 (3d Cir. 2002)). For the reasons set forth below, those factors plainly weigh in

favor of granting a preliminary injunction.



                                           5
       Case 1:20-cv-01930-JPW Document 3-1 Filed 10/20/20 Page 6 of 13




             A.    Ms. Earnest Is Likely to Succeed on the Merits of Her
                   Claims.

      The first portion of this Court’s Rule 65 analysis asks whether the movant is

likely to prevail on the relevant claims. B.H. ex rel. Hawk, 725 F.3d at 302 (citation

omitted). Ms. Earnest easily satisfies that threshold inquiry, as she is highly likely

to succeed in this challenge to the District’s unlawful dress code policy. For one,

the District’s policy is a blanket restriction on speech that violates Tinker and its

progeny. Moreover, even if the policy falls within the narrow confines of

recognized exceptions to authorized school speech restrictions—an assumption

that is denied—the policy is unconstitutionally overbroad.

                   1.     Student Speech May Only Be Restricted When It
                          Constitutes a Material and Substantial Disruption to
                          School Activities, a Mandate that the District’s
                          Blanket Policy Against Political Clothing Violates.

      “[A]s a general matter, the First Amendment means that government has no

power to restrict expression because of its message, its ideas, its subject matter, or

its content.” Ashcroft v. ACLU, 535 U.S. 564, 573 (2002). As such, “students do

not ‘shed their constitutional rights to freedom of speech or expression at the

schoolhouse gate.’” Morse, 551 U.S. at 396-97 (quoting Tinker, 393 U.S. at 506).

Under the “general rule” set forth in Tinker, public school districts may only

restrict school speech that threatens a specific and substantial disruption to the




                                          6
          Case 1:20-cv-01930-JPW Document 3-1 Filed 10/20/20 Page 7 of 13




school environment. Saxe v. State College Area Sch. Dist., 240 F.3d 200, 211 (3d

Cir. 2001) (citing Tinker, 393 U.S. at 504).

      In the more than fifty years since Tinker, this Court has recognized just three

circumstances justifying restriction of in-school speech: (1) the use of vulgar, lewd,

or profane language; 1 (2) speech that “a reasonable observer would interpret as

advocating illegal drug use” and that cannot “plausibly be interpreted as

commenting on any political or social issue;”2 and (3) restrictions that are

“reasonably related to legitimate pedagogical concerns.”3

      At this stage of litigation, the District’s justifications for enacting this

policy—much less suspending Ms. Earnest for wearing inoffensive and non-

disruptive clothing—are unclear. However, no reasonable justification can possibly

fall within the narrow categories set forth above. This policy aims to restrict

political speech, not inappropriate language or language relating to drug use. There

can also be no legitimate pedagogical concerns justifying the outright prohibition

of political discussion in the school. Political speech is a foundational principle of

our republic, even when employed at school. There is nothing legitimate, much

less pedagogical, about prohibiting high schoolers from engaging in such speech,

and no case of this Court has ever reached such a troubling conclusion.


      1
        B.H. ex rel. Hawk, 725 F.3d 293, 303 (3d Cir. 2013).
      2
        Morse, 551 U.S. at 422.
      3
        Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 273 (1988).
                                             7
      Case 1:20-cv-01930-JPW Document 3-1 Filed 10/20/20 Page 8 of 13




                 2.     Even Assuming Arguendo that the Policy Addresses
                        Concerns that Materially and Substantially Disrupt
                        School Activities, Which Is Denied, the Policy Is
                        Unconstitutionally Overbroad.

      The District’s policy is also unconstitutionally overbroad. A school

regulation of student speech is overbroad when there is “a likelihood that the

[regulation’s] very existence will inhibit free expression” by “inhibiting the

speech of third parties who are not before the Court.” Saxe, 240 F.3d at 214

(quoting Members of City Council v. Taxpayers for Vincent, 466 U.S. 789, 799

(1984)). A school rule regulating student speech may be struck down on its face

for overbreadth when the rule’s prohibitions reach too much constitutionally

protected expression, and the overbreadth is “‘substantial in relation to the

[regulation’s] plainly legitimate sweep.’” Sypniewski, 307 F.3d at 258-59

(quoting Broadrick v. Oklahoma, 413 U.S. 601, 615 (1973)).

      The District’s policy is a classic example of an overbroad restriction.

Even assuming arguendo that the District’s enactment of the policy aligned with

Tinker—a fact that is denied, for the reasons set forth above—that reasoning is

overbroad, and the Court need not look beyond Ms. Earnest’s allegations to see

why: Ms. Earnest, a tenth-grade student, was sent home, at the beginning of the

school day, for merely wearing a mask and t-shirt, which she had worn on

numerous prior occasions, without incident. Whatever the District may intend to



                                       8
        Case 1:20-cv-01930-JPW Document 3-1 Filed 10/20/20 Page 9 of 13




regulate by this policy, there is surely a narrower means of accomplishing that

goal.

              B.    In the Absence of Immediate Injunctive Relief, Ms.
                    Earnest Will Suffer Irreparable Harm.

        The second portion of this Court’s Rule 65 analysis asks whether the

movant will be irreparably harmed if the Court denies the desired relief. B.H. ex

rel. Hawk, 725 F.3d at 302 (citation omitted). Here, again, Ms. Earnest easily

satisfies that showing.

        The District’s ongoing enforcement of this policy constitutes irreparable

harm. “The loss of First Amendment freedoms, for even minimal periods of time,

unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373

(1976); see also ACLU v. Reno, 217 F.3d 162, 180 (3d Cir. 2000) (stating that, in

First Amendment challenges, plaintiffs who meet the merits prong of the test for

a preliminary injunction “will almost certainly meet the second, since irreparable

harm normally arises out of the deprivation of speech rights.”) (internal citation

omitted).

        Ms. Earnest may not wear a campaign mask or t-shirt again—the District’s

representatives have told her as much, and there is no reason to doubt those

statements, given their past enforcement of the District’s policy. Ms. Earnest will,

therefore, suffer irreparable harm, and her speech is actively restricted, every day

that the District enforces this policy.
                                          9
      Case 1:20-cv-01930-JPW Document 3-1 Filed 10/20/20 Page 10 of 13




             C.     The District Will Suffer No Irreparable Harm By Allowing
                    Ms. Earnest to Wear a Political T-Shirt.
       The third portion of this Court’s Rule 65 analysis asks whether the desired

injunction will irreparably harm the non-moving party. B.H. ex rel. Hawk, 725

F.3d at 302 (citation omitted). Here, that inquiry is self-evident. The District has

no right to enforce an unconstitutional policy; thus, the District will not be

harmed by an order prohibiting such enforcement.

             D.     Public Interest Favors the Restraint of Constitutional
                    Violations Like the One at Bar.

      The final portion of this Court’s Rule 65 analysis asks whether the desired

injunction is in the public interest. Id. (citation omitted). Here again, that inquiry

is obvious. Simply put, “the public’s interest favors the protection of

constitutional rights in the absence of legitimate countervailing concerns.” B.H.

ex rel. Hawk, 827 F. Supp. 2d at 409 (quoting Council of Alternative Political

Parties v. Hooks, 121 F.3d 876, 884 (3d Cir. 1997)).

             E.     No Bond Should Be Required, Because the District Will
                    Suffer No Legitimate Losses Associated with this Request.

      Finally, while Rule 65(c) nominally requires the posting of a bond pending

the outcome of an injunction matter, the U.S. Court of Appeals for the Third

Circuit has acknowledged that “that there may be instances in which a strict

reading of Rule 65(c) would be inappropriate.” Temple Univ. v. White, 941 F.2d

201, 219 (3d Cir. 1991). An exception to Rule 65(c) is warranted when posting

                                          10
      Case 1:20-cv-01930-JPW Document 3-1 Filed 10/20/20 Page 11 of 13




a bond would impose a burden on the movant that outweighs any “possible loss

to the enjoined party[,]” and when movants seek “to enforce important federal

rights or public interests.” Id. at 220 (internal quotation marks and citation

omitted). Ms. Earnest is a high school student with little means of posting a bond.

Moreover, there is no realistic loss associated with this injunction, and the case

involves “important federal rights” that are divorced from direct financial

obligations of the District. For these reasons, a bond is inappropriate, and Ms.

Earnest requests the waiver of that requirement.

      VI.    CONCLUSION

      For the reasons set forth above, Plaintiff Morgan Earnest, a minor, by and

through her mother, Linda Earnest, respectfully requests that this Court enter a

temporary restraining order and preliminary injunction to enjoin Defendant

Mifflin County School District from enforcing the foregoing policy and schedule

a preliminary injunction hearing for the earliest available opportunity but before

the expiration of the temporary restraining order.




                                         11
      Case 1:20-cv-01930-JPW Document 3-1 Filed 10/20/20 Page 12 of 13




                                         Respectfully submitted,


                                         s/ David S. Gaines, Jr.
                                         David S. Gaines, Jr.
                                         I.D. No. PA308932
                                         MILLER, KISTLER & CAMPBELL
                                         720 South Atherton Street, Suite 201
                                         State College, PA 16801
                                         (814) 234-1500 TEL
                                         (814) 234-1549 FAX
                                         dgaines@mkclaw.com
                                         Counsel for Plaintiff

Dated: October 20, 2020




                                    12
      Case 1:20-cv-01930-JPW Document 3-1 Filed 10/20/20 Page 13 of 13




                          CERTIFICATE OF SERVICE

      I, David S. Gaines, Jr., hereby certify that, on this twentieth day of October,

2020, I placed this Brief in Support of Plaintiffs’ Motion for Temporary

Restraining Order and Preliminary Injunction in the custody of the U.S. Postal

Service, first-class mail, postage prepaid, addressed as follows:

                                 Oris C. Knepp, III
                               10 South Wayne Street
                               Lewistown, PA 17044
                    Solicitor for Mifflin County School District



                                              s/ David S. Gaines, Jr.
                                              David S. Gaines, Jr.
                                              Counsel for Plaintiff

Dated: October 20, 2020
